Reversed and Remanded and Memorandum Opinion filed February 13, 2014.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-12-00991-CV

                        JOSEPH PEINE, Appellant
                                     V.

 HIT SERVICES, L.P., WOOD GROUP USA, INC., JOHN WOOD GROUP
     PLC, WOOD GROUP POWER GP, LLC, AND WOOD GROUP
            MANAGEMENT SERVICES, INC., Appellees

                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2010-60099

               MEMORANDUM                    OPINION


     This is an appeal from the granting of a motion for summary judgment.
Appellant Joseph Peine filed suit against appellees, HIT Services, L.P., Wood
Group USA, Inc., John Wood Group PLC, Wood Group Power GP, LLC, and
Wood Group Management Services, Inc., alleging he was wrongfully discharged
for refusing to commit a crime.   Appellees moved for a traditional summary
judgment, which the trial court granted. Because we conclude the trial court erred
when it granted appellees’ motion for summary judgment, we reverse and remand
for further proceedings in accordance with this opinion.

                                        BACKGROUND

       Appellee John Wood Group, PLC is a multinational corporation that
operates through divisions.         Each division in turn is segmented into strategic
business units. One of those strategic business units was the Heavy Industrial
Turbines strategic business unit. Appellee HIT Services, L.P. is part of that unit.

       Appellant is a certified public accountant.1 HIT Services hired appellant as
its Chief Financial Officer in February 2007. According to Peine, HIT Services
was a troubled company with a history of inflating its earnings. Peine alleged he
was hired by HIT Services as part of an effort to turn the company’s performance
around. The letter by which HIT Services offered appellant the job stated that “in
this role, you will be responsible for all finance and accounting aspects as it relates
to the management of the business including financial reporting, month/year end
closings, budgeting, forecasting, profitability analyses, management of accounting
department/personnel and other associated responsibilities . . . .” Peine also served
as secretary of Wood Power Group GP, LLC, which served as HIT Services’
general partner. In that position, appellant served as an officer of the company and
was charged with the responsibility of ensuring “that appropriate filings are made
on time and accurately.”

       Due to his various responsibilities, appellant reported to different
supervisors. One of those supervisors was Durg Kumar, the financial director for
       1
         Because the dispositive issue in this appeal is firmly settled in the law, we issue a
memorandum opinion. See Tex. R. App. P. 47.4. In addition, because the facts and procedural
background of this case are well-known to the parties, we need not recite them in detail except as
necessary to advise the parties of the Court’s decision and the reasons for the decision.

                                                2
the Heavy Industrial Turbines strategic business unit. Peine alleged that Kumar
instructed him to overstate HIT Services’ profits. Peine alleged that he refused, but
Kumar continued to pressure him to falsify accounting records and accelerate HIT
Services’ earnings. Peine further alleged that he was instructed to inflate the
damages model in an insurance claim in litigation and to expense the purchase of a
$250,000 crane that actually qualified as a capital purchase. In addition, Peine
alleged that he knew the HIT Services’ accounting data contained false
information, and he refused to attest to the accuracy of a HIT Services Quarterly
Certification because doing so would constitute the crime of tax fraud.

         Peine was eventually fired from his job with HIT Services. Peine filed suit
against appellees, alleging that he was wrongfully discharged for refusing to
comply with Kumar’s instructions, which Peine further alleged required him to
engage in criminal conduct. Appellees filed a motion for summary judgment,
which the trial court granted. This appeal followed.

                                      ANALYSIS
         Peine raises two issues on appeal. We need only address his second issue,
however, because it is dispositive. In that issue, Peine argues the trial court erred
when it granted appellees’ traditional motion for summary judgment because the
motion failed to state any grounds upon which it could be granted. We agree with
Peine.

         We review a trial court’s order granting a traditional motion for summary
judgment de novo. Mid-Century Ins. Co. v. Ademaj, 243 S.W.3d 618, 621 (Tex.
2007). A motion for summary judgment under Rule 166a(c) of the Texas Rules of
Civil Procedure may only be granted on the grounds expressly presented in the
motion itself. McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341
(Tex. 1993). The supreme court has expressly held that in determining whether the

                                          3
grounds are expressly presented, we may not rely on briefs attached to the motion
or on summary judgment evidence. Id.

      Ordinarily, a non-movant must file an exception in the trial court in order to
complain on appeal that the grounds relied on by the movant were unclear or
inadequate. Nall v. Plunkett, 404 S.W.3d 552, 555 (Tex. 2013). If the movant
does not include any grounds in the motion for summary judgment, however, no
exception is required in the trial court.    McConnell, 858 S.W.2d at 342.        A
reviewing court cannot read between the lines or infer from the pleadings or
evidence any grounds for summary judgment other than those expressly set forth in
the motion. See Nall, 404 S.W.3d at 555. Therefore, if the grounds for summary
judgment are not expressly presented in the motion, the motion is insufficient as a
matter of law. McConnell, 858 S.W.2d at 342.

      Here, appellees’ entire motion for summary judgment reads as follows:

      Defendants, through undersigned counsel, hereby move for summary
      judgment dismissal of the claims of [Plaintiff], pursuant to Texas Rule
      of Civil Procedure 166a. Defendants submit that no genuine issue as
      to any material fact exists as to any of [Plaintiff’s] claims, entitling
      Defendants to judgment as a matter of law. Defendants’ Motion has
      been set for submission before the Court on July 23, 2012 at 8:00 a.m.
      For the reasons set forth in the attached supporting memorandum and
      attached appendix, the Court should enter summary judgment in
      Defendants’ favor and dismiss all of [Plaintiff’s] claims with
      prejudice.

(Emphasis added).

      The motion itself states that the grounds are contained in a separate
memorandum and an appendix attached to the motion. Because appellees did not
expressly present any grounds for summary judgment in their motion, we hold the
motion is legally insufficient and must be reversed. McConnell, 858 S.W.2d at
342; Coastal Cement Sand Inc. v. First Interstate Credit Alliance, Inc., 956 S.W.2d
4
562, 566 (Tex. App.—Houston [14th Dist.] 1997, pet. denied) (holding that “[a]
motion does not state the grounds for summary judgment if it simply references an
accompanying brief or memorandum of authorities that contains the grounds for
summary judgment”). We sustain Peine’s second issue on appeal.

                                  CONCLUSION

      Having sustained appellant’s second issue on appeal, we reverse the
judgment of the trial court and remand this case to the trial court for further
proceedings consistent with this opinion.

                                      /s/       J. Brett Busby
                                                Justice


Panel consists of Justices Jamison, McCally, and Busby.




                                            5